



EXECUTION COPY
AMENDMENT NO. 1
Dated as of June 3, 2016
to
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 27, 2015
THIS AMENDMENT NO. 1 (this “Amendment”) is made as of June 3, 2016 by and among
Vonage America Inc., a Delaware corporation (“Vonage America”), Vonage Holdings
Corp., a Delaware corporation (“Holdings” and, together with Vonage America, the
“Borrowers”), the financial institutions listed on the signature pages hereof
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent’), under that certain Amended and Restated Credit Agreement dated as of
July 27, 2015 by and among the Borrowers, the Lenders and the Administrative
Agent (as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise     defined herein shall have the respective meanings given to them in
the Credit Agreement.
WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to provide additional revolving commitments and make
certain amendments to, the Credit Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Effective as of the Amendment No. 1
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement shall be amended as follows:
(a)
    The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is amended and restated in its entirety to read as follows:
“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, any Eurocurrency Term Loans, any ABR Revolving Loan, any ABR Term Loan or
with respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency
Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Consolidated Leverage Ratio determined on the last day of the most recently
completed Measurement Period in respect of which Financials have been delivered
pursuant to Section 5.01:




CH\2306366.8

--------------------------------------------------------------------------------





 
Consolidated Leverage Ratio:
Eurocurrency Spread
ABR Spread
Commitment Fee Rate
Category 1:
< 0.75 to 1.00
2.50%
1.50%
0.35%
Category 2:
≥ 0.75 to 1.00 but
< 1.50 to 1.00
2.75%
1.75%
0.375%
Category 3:
≥ 1.50 to 1.00 but < 2.50 to 1.00
3.00%
2.00%
0.40%
Category 4:
≥ 2.50 to 1.00
3.25%
2.25%
0.45%



For purposes of the foregoing,
(i)    if at any time the Borrowers fail to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Category 4 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Category shall
be determined in accordance with the table above as applicable;
(ii)    adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii)    notwithstanding the foregoing, Category 3 shall be deemed to be
applicable from and after the Amendment No. 1 Effective Date until the
Administrative Agent’s receipt of the applicable Financials for Holdings’ first
fiscal quarter ending after the Amendment No. 1 Effective Date (unless such
Financials demonstrate that Category 4 should have been applicable during such
period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.
(b)
    The definition of “Commitment” set forth in Section 1.01 of the Credit
Agreement is amended to (i) delete the word “initial” appearing therein and (ii)
insert the phrase “as of the Amendment No. 1 Effective Date” immediately after
the words “Lender’s Commitment” appearing therein.
(c)
    The definition of “Defaulting Lender” set forth in Section 1.01 of the
Credit Agreement is amended to restate clause (d) thereof to read as “(d) has
become the subject of (A) a Bankruptcy Event or (B) a Bail-In Action.”
(d)
    The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is amended to replace the reference to “July 27, 2019” appearing
therein with “June 3, 2020”.
(e)
    The definition of “Permitted Qualifying Indebtedness” set forth in Section
1.01 of the Credit




2



--------------------------------------------------------------------------------





Agreement is amended to (i) replace the reference to “2.25” appearing therein
with “2.75” and (ii) replace the reference to “2.50” appearing therein with
“3.00”.
(f)
    The definition of “Revolving Commitment” set forth in Section 1.01 of the
Credit Agreement is amended to restate the last sentence thereto in its entirety
to read as follows:
The aggregate amount of the Revolving Lenders’ Revolving Commitments on the
Amendment No. 1 Effective Date is $325,000,000.
(g)
    The definition of “Sanctioned Person” set forth in Section 1.01 of the
Credit Agreement is amended to replace the phrase “the European Union or any EU
member state” appearing therein with the phrase “the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority”.
(h)
    The definition of “Sanctions” set forth in Section 1.01 of the Credit
Agreement is amended to insert the phrase “or other relevant sanctions
authority” immediately after the words “United Kingdom” appearing therein.
(i)
    The definition of “Term Loan Commitment” set forth in Section 1.01 of the
Credit Agreement is amended to (i) replace the phrase “make Term Loans”
appearing therein with the phrase “make supplemental Term Loans” in each
instance and (ii) replace the phrase “$100,000,000 on the Effective Date”
appearing therein with “$36,250,000 on the Amendment No. 1 Effective Date”.
(j)
    Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in the appropriate alphabetical order:
“Amendment No 1. Effective Date” means June 3, 2016.
“Amendment No. 1 Term Loans” has the meaning assigned to such term in Section
2.01.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a




3



--------------------------------------------------------------------------------





subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(k)
    Section 2.01 of the Credit Agreement is amended to insert the following
sentences immediately prior to the second to last sentence appearing therein:
In addition, each Term Lender with a Term Loan Commitment on the Amendment No. 1
Effective Date agrees to make a supplemental Term Loan to the Borrowers in
Dollars on the Amendment No. 1 Effective Date, in an amount equal to such
Lender’s Term Loan Commitment on the Amendment No. 1 Effective Date by making
immediately available funds available to the Administrative Agent’s designated
account, not later than the time specified by the Administrative Agent (such
Term Loans, the “Amendment No. 1 Term Loans”). It is hereby understood and
agreed by all parties hereto that the loans referred to in the immediately
foregoing sentence of this Section shall constitute and be deemed to be “Term
Loans” for all purposes of this Credit Agreement.
(l)
    Section 2.07(a) of the Credit Agreement is amended to replace the phrase
“The Administrative Agent will make such Loans available to the relevant
Borrower by promptly crediting amounts so received, in like funds,” with the
phrase “Except in respect of the provisions of this Agreement covering the
reimbursement of Letters of Credit, the Administrative Agent will make such
Loans available to the relevant Borrower by promptly crediting the funds so
received in the aforesaid account of the Administrative Agent”.
(m)
    Section 2.09 of the credit agreement is amended to restate clause (a)
thereof to read as follows:
(a)    Unless previously terminated pursuant to the terms of this Agreement,
(i) the Term Loan Commitments in respect of the Term Loans being made on the
Amendment No. 1 Effective Date shall terminate at 3:00 p.m. (New York City time)
on the Amendment No. 1 Effective Date and (ii) all other Commitments shall
terminate on the Maturity Date
(n)
    Section 2.10 of the Credit Agreement is amended to (i) add the phrase
“following the Amendment




4



--------------------------------------------------------------------------------





No. 1 Effective Date” immediately after the word “December” appearing therein
and (ii) replace the reference to “$3,750,000” appearing therein with
“$4,687,500”.
(o)
    Section 2.20 of the Credit Agreement is amended to replace the reference to
“$90,000,000” appearing therein with “$100,000,000”.
(p)
    Section 2.22 of the Credit Agreement is amended to add the words “or a
Bail-In Action” immediately after the words “a Bankruptcy Event” appearing
therein.
(q)
    Article III of the Credit Agreement is amended to add a new Section 3.24
thereto immediately at the end thereof as follows:
Section 3.24 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
(r)
    Section 6.03(g)(iii) of the Credit Agreement is amended to (i) replace the
reference to “2.25” appearing therein with “2.75” and (ii) replace the reference
to “2.50” appearing therein with “3.00”.
(s)
    Section 6.03(h) of the Credit Agreement is amended to replace the reference
to “1.75” appearing therein with “2.00”.
(t)
    Section 6.06(e) of the Credit Agreement is amended to replace the reference
to “1.50” appearing therein with “2.00”.
(u)
    Section 6.11(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(a) Permit the Consolidated Leverage Ratio as of (i) the end of the fiscal
quarter of Holdings ending June 30, 2016 and for each of the three (3)
consecutive fiscal quarters ending immediately thereafter, to be greater than
3.25 to 1.00 and (ii) the end of any fiscal quarter of Holdings, commencing with
the fiscal quarter ending June 30, 2017, to be greater than 2.75 to 1.00;
provided that Holdings may, by written notice to the Administrative Agent for
distribution to the Lenders, in no event more than one (1) time after the
Amendment No. 1 Effective Date, elect to increase the maximum Consolidated
Leverage Ratio permitted under this Section 6.11(a) to 3.25 to 1.00 as of the
end of a Specified Quarter and the three (3) consecutive fiscal quarters ending
immediately following such Specified Quarter (such period, the “Adjusted
Covenant Period”) (it being understood and agreed that following the end of the
Adjusted Covenant Period, the maximum Consolidated Leverage Ratio permitted
under this Section 6.11(a) shall revert to 2.75 to 1.00 as of the end of each
subsequent fiscal quarter).
(v)
    Section 6.15 of the Credit Agreement is amended to replace the reference to
“1.50” appearing therein with “2.00”.




5



--------------------------------------------------------------------------------





(w)
    Article IX of the Credit Agreement is amended to add a new Section 9.18
thereto immediately at the end thereof as follows:
9.18    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)
    the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)
    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)
    a reduction in full or in part or cancellation of any such liability;
(ii)
    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)
    the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.
(x)
    Schedule 2.01 to the Credit Agreement is amended and restated in its
entirety in the form of Schedule 2.01 attached hereto.
(y)
    Santander Bank, N.A. is hereby designated as a Documentation Agent and Joint
Lead Arranger in respect of the credit facilities evidenced by the Credit
Agreement as amended hereby. Accordingly, (i) the cover page of the Credit
Agreement is amended to (x) replace the word “and” appearing after “SILICON
VALLEY BANK” with a comma in each instance and (y) insert the words “and
SANTANDER BANK, N.A.” immediately after the words “SUNTRUST BANK” in each
instance, (ii) the introductory paragraph to the Credit Agreement is amended to
(x) replace the word “and” appearing after “SILICON VALLEY BANK” with a comma
and (y) insert the words “and SANTANDER BANK, N.A.” immediately after the words
“SUNTRUST BANK”, (iii) the definition of “Documentation Agent” in Section 1.01
of the Credit Agreement is amended to (x) replace the word “and” appearing after
“Silicon Valley Bank” with a comma and (y) insert the words “and Santander Bank,
N.A.” immediately after the words “SunTrust Bank” and




6



--------------------------------------------------------------------------------





(iv) the definition of “Joint Lead Arranger” in Section 1.01 of the Credit
Agreement is amended to (x) replace the word “and” appearing after “Silicon
Valley Bank” with a comma and (y) insert the words “and Santander Bank, N.A.”
immediately after the words “SunTrust Bank”.
2.
    Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment No. 1 Effective Date”) is subject to the satisfaction of the
following conditions precedent:
(a)
    The Administrative Agent (or its counsel) shall have received counterparts
of (i) this Amendment duly executed by the Borrowers, each of the Lenders, the
Issuing Bank, the Swingline Lender and the Administrative Agent and (ii) the
Consent and Reaffirmation attached hereto duly executed by the Guarantors.
(b)
    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and each of the Lenders and dated the
Amendment No. 1 Effective Date) of Weil, Gotshal & Manges LLP, counsel for the
Loan Parties, reasonably satisfactory to the Administrative Agent. Holdings
hereby requests such counsel to deliver such opinion.
(c)
    The Administrative Agent shall have received such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
such Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(d)
    The Administrative Agent shall have received, for the account of each
applicable Lender party hereto that delivers its executed signature page to this
Amendment by no later than the date and time specified by the Administrative
Agent, an upfront fee in an amount equal to the amount previously disclosed to
the Lenders.
(e)
    The Administrative Agent shall have received payment of the Administrative
Agent’s and its affiliates’ fees and reasonable and documented out-of-pocket
expenses (including reasonable fees and expenses of counsel for the
Administrative Agent) in connection with this Amendment and the other Loan
Documents to the extent earned, due and owing and otherwise reimbursable
pursuant to the terms of the Credit Agreement or this Amendment and otherwise
invoiced at least one (1) Business Day prior to the Amendment No. 1 Effective
Date.
(f)
    The Administrative Agent shall have administered such reallocations, sales,
assignments, transfers (or other relevant actions in respect) of each Lender’s
Applicable Percentage of the relevant Class of Credit Exposure under the Credit
Agreement as are necessary in order that each relevant Class of Credit Exposure
with respect to such Lender reflects such Lender’s Applicable Percentage of such
Class of Credit Exposure under the Credit Agreement as amended hereby. The
Borrowers hereby agree to compensate each Lender for any and all losses, costs
and expenses incurred by such Lender in connection with the sale and assignment
of any Eurocurrency Loans and the reallocation described in this clause (f), in
each case on the terms and in the manner set forth in Section 2.16 of the Credit
Agreement.




7



--------------------------------------------------------------------------------





3.
    Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:
(a)
    This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
(b)
    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrowers set forth in the Credit
Agreement are true and correct in all material respects, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties continue to be true and
correct as of such specified earlier date; provided, that the materiality
qualifier set forth in this paragraph (b) shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.
4.
    Reference to and Effect on the Credit Agreement.
(a)
    Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other loan document shall mean and be a reference to the
Credit Agreement as amended hereby.
(b)
    The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)
    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
(d)
    This Amendment is a Loan Document.
5.
    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.
    Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.




8



--------------------------------------------------------------------------------





7.
    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Signatures delivered by facsimile or PDF shall have the same
force and effect as manual signatures delivered in person.
[Signature Pages Follow]





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


VONAGE AMERICA INC.
VONAGE HOLDINGS CORP.,
each as a Borrower




By:__/s/ Randy K. Rutherford__________________
Name: Randy K. Rutherford
Title: Assistant Secretary









JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Issuing Bank, as the Swingline Lender and as
Administrative Agent




By:_______ /s/ Justin Burton _______
Name: Justin Burton
Title: Vice President







CITIZENS BANK, N.A.,
as a Lender




By:_______ /s/ William M. Clossey___________
Name: William M. Clossey
Title: Senior Vice President







FIFTH THIRD BANK,
as a Lender




By:_____ /s/ Neil Kiernan __________
Name: Neil Kiernan
Title: Managing Director







MUFG UNION BANK, N.A.,
as a Lender




By:_____ /s/ David Hill_________________
Name: David Hill
Title: Director







SILICON VALLEY BANK,
as a Lender




By:______ /s/ Michael Shuhy _____________
Name: Michael Shuhy
Title: Director







SUNTRUST BANK,
as a Lender




By:________ /s/ Hays Wood __________
Name: Hays Wood
Title: Vice President







KEYBANK NATIONAL ASSOCIATION,
as a Lender




By:_____ /s/ David A. Wild ______________
Name: David A. Wild
Title: Senior Vice President







SANTANDER BANK, N.A.,
as a Lender




By:______ /s/ Jay Klatsky ___________
Name: Jay Klatsky
Title: Senior Vice President







CAPITAL ONE NATIONAL ASSOCIATION,
as a Lender




By:________ /s/ Jason Campbell_____________
Name: Jason Campbell
Title: Vice President








9



--------------------------------------------------------------------------------








FIRST NIAGARA BANK, N.A.,
as a Lender




By:_______ /s/ Troy Jellerette_____________
Name: Troy Jellerette
Title: Vice President





CONSENT AND REAFFIRMATION
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Amended and Restated Credit Agreement dated as of July
27, 2015 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”) by and among Vonage America Inc., Vonage Holdings Corp., the
financial institutions from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
which Amendment No. 1 is dated as of June 3, 2016 (the “Amendment”). Capitalized
terms used in this Consent and Reaffirmation and not defined herein shall have
the meanings given to them in the Credit Agreement. Without in any way
establishing a course of dealing by the Administrative Agent or any Lender, each
of the undersigned consents to the Amendment and reaffirms the terms and
conditions of the Credit Agreement and any other Loan Document executed by it
and acknowledges and agrees that such Credit Agreement and each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the
above‑referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment.
Dated: June 3, 2016
[Signature Page Follows]





VONAGE HOLDINGS CORP.
VONAGE AMERICA INC.
VONAGE WORLDWIDE INC.
VONAGE INTERNATIONAL INC.
VONAGE APPLICATIONS INC.
VONAGE WIRELESS INC.
VONAGE BUSINESS INC.
VONAGE BUSINESS NETWORKS, INC.




By: ___/s/ Randy K. Rutherford ________
Name: Randy K. Rutherford
Title: Assistant Secretary
 
 
 








SCHEDULE 2.01
COMMITMENTS
LENDER
REVOLVING
COMMITMENT
OUTSTANDING PRINCIPAL AMOUNT OF TERM LOANS AS OF AMENDMENT NO. 1 EFFECTIVE DATE
PRIOR TO THE FUNDING OF THE SUPPLEMENTAL TERM LOANS ON SUCH DATE
SUPPLEMENTAL TERM LOAN COMMITMENT AS OF THE AMENDMENT NO. 1 EFFECTIVE DATE
JPMORGAN CHASE BANK, N.A.


$43,333,333.34




$12,678,571.46




$3,988,095.20


CITIZENS BANK, N.A.


$43,333,333.33




$12,678,571.42




$3,988,095.25


FIFTH THIRD BANK


$36,111,111.11




$10,142,857.14




$3,746,031.75


MUFG UNION BANK, N.A.


$36,111,111.11




$10,142,857.14




$3,746,031.75


SILICON VALLEY BANK


$36,111,111.11




$10,142,857.14




$3,746,031.75


SUNTRUST BANK


$36,111,111.11




$10,142,857.14




$3,746,031.75


KEYBANK NATIONAL ASSOCIATION


$28,888,888.89




$8,875,000.00




$2,236,111.11


SANTANDER BANK, N.A.


$36,111,111.11




$7,607,142.86




$6,281,746.03


CAPITAL ONE NATIONAL ASSOCIATION


$18,055,555.56




$3,803,571.42




$3,140,873.02


FIRST NIAGARA BANK, N.A.


$10,833,333.33




$2,535,714.28




$1,630,952.39


AGGREGATE COMMITMENTS AND OUTSTANDING PRINCIPAL AMOUNT OF TERM LOANS AS OF
AMENDMENT NO. 1 EFFECTIVE DATE


$325,000,000






$88,750,000




$36,250,000











Signature Page to Amendment No. 1 to
Amended and Retsated Credit Agreement dated as of July 27, 2015
Vonage America Inc. and Vonage Holdings Corp.